Citation Nr: 9914732	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
right inguinal hernia, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for gastritis with 
history of duodenal ulcer, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for a left knee 
condition, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for 
osteochondritis, right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to June 
1980.

This appeal arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claims for the 
appealed issues.


FINDINGS OF FACT

1.  The veteran's postoperative right inguinal hernia 
symptomatology is not productive of small, postoperative 
recurrent, or unoperated irremediable hernias, not well 
supported by truss, or not readily reducible.

2.  The veteran's gastritis and duodenal ulcer symptomatology 
is productive of continuous moderate manifestations.

3.  The veteran's left knee disability is productive of no 
instability or clinical limitation of motion but is 
symptomatic on use.  

4.  The veteran's right knee disability is productive no 
instability or clinical limitation of motion but is 
symptomatic on use.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
postoperative right inguinal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.114, Diagnostic Code 7338 (1998).

2.  The schedular criteria for a 20 percent rating for 
gastritis with duodenal ulcer have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14; 
4.114, Diagnostic Code 7305 (1998).

3.  The criteria for a rating in excess of 10 percent for a 
left knee condition have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (1998).

4.  The criteria for a rating in excess of 10 percent for 
osteochondritis, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's increased 
evaluation claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the veteran is found to have 
presented claims which are not inherently implausible, 
inasmuch as a mere allegation that a service-connected 
disability has increased in severity is sufficient to 
establish an increased rating claim as well grounded.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 623 (1992).  Further, after 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to his 
claims and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1; Fenderson v. West, No. 96-947, 
slip op. at 6 (U.S. Vet. App.  Jan. 20, 1999).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

I.  Postoperative right inguinal hernia

The medical evidence indicates the veteran underwent a right 
inguinal herniorrhaphy in June 1980.  A November 1980 RO 
decision granted service connection for status postoperative 
right inguinal hernia repair, and assigned a noncompensable 
evaluation.  A July 1995 rating decision granted a 10 percent 
evaluation.

June to October 1997 VA treatment records note several 
complaints of abdominal pain and other abdominal complaints.

A May 1998 VA endoscopy report indicates impressions of 
hiatal hernia, mild gastritis, gastric surveillance biopsies 
for H. pylori, duodenal ulcer, and nonspecific inflammation 
of the bulb and duodenum.  There is no mention in this report 
of any recurrence of an inguinal hernia.

A May 1998 VA examination report indicates the veteran 
reported a right inguinal herniorrhaphy two years before, 
persistent pain in the right groin area (a pressure-type 
aching pain), which is aggravated particularly by lifting, 
long walking, and prolonged standing (although he did not 
actually limit either standing or walking).  He reported 
recent epigastric pain and symptoms of reflux esophagitis, 
and melena about two months before, which was resolved with a 
change in medication.  His current medications are sucralfate 
and lansoprazole.  He reported his appetite was good and his 
weight was normal.  Upon physical examination his abdomen was 
found to be flat with good musculature, bowel sounds were 
normal and active, and no palpable masses were found.  
Tenderness in the epigastric area was found, but without any 
muscle guarding or rigidity, and the stool was guaiac 
negative.  While the surgical herniorrhaphy scar was found to 
be healed and nontender, marked tenderness to palpation was 
found in the subcutaneous area of the scar distally, and 
there did appear to be an area of induration about one inch 
in length, 3/4 of an inch in width, which was markedly tender.  
The examiner stated, however, that there was no evidence of a 
recurrent inguinal hernia.  The pertinent impression was 
postoperative right inguinal herniorrhaphy without 
recurrence, but symptomatic.

As noted above, disabilities of the digestive system are 
rated in accordance with 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7200-7348.  Inguinal hernias are rated in accordance 
with DC 7338.  As noted above, the medical evidence reveals 
that the veteran has not had a right inguinal hernia since 
the surgical repair in 1980.  Large, postoperative, recurrent 
hernias, not well supported under ordinary conditions and not 
readily reducible, when considered inoperable, warrant a 60 
percent evaluation.  Small, postoperative recurrent, or 
unoperated irremediable hernias, not well supported by truss, 
or not readily reducible, warrant a 30 percent evaluation.  
Postoperative recurrent hernias, readily reducible and well 
supported by truss or belt, warrant a 10 percent evaluation.  
Not operated on, but remediable, hernias warrant a 
noncompensable (0 percent) evaluation.  Small, reducible 
hernias, or hernias without true hernia protrusion, also 
warrant a noncompensable evaluation.

As noted above, as the medical evidence reveals no recurrent 
right inguinal hernia, the criteria for a 30 percent 
evaluation for postoperative right inguinal hernia have not 
been met.  Accordingly, the preponderance of the evidence is 
against an increased evaluation for postoperative right 
inguinal hernia.

Service connection for a surgical scar has been separately 
established, and the 10 percent evaluation is not on appeal.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  Gastritis with history of duodenal ulcer

As noted above, disabilities of the digestive system are 
rated in accordance with 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7200-7348.  A note to section 4.114 provides that 
ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

Hypertrophic gastritis, identified by gastroscope, is rated 
in accordance with DC 7307.  Under that code a chronic 
condition with severe hemorrhages, or large ulcerated or 
eroded areas, warrants a 60 percent evaluation.  A chronic 
condition with multiple small eroded or ulcerated areas, and 
symptoms, warrants a 30 percent evaluation.  A chronic 
condition with small nodular lesions, and symptoms, warrants 
a 10 percent evaluation.  Gastritis, atrophic, which is a 
complication of a number of diseases, including pernicious 
anemia, is to be rated based on the underlying condition.

The May 1998 endoscopy report, as noted above, indicated 
small raised dots of reddened mucosa involving the antrum and 
prepyloric region.  The impression, however, was mild 
gastritis.  The impression of the May 1998 VA examination 
report was chronic peptic ulcer disease with duodenal ulcer, 
symptoms of gastroesophageal reflux and recent upper 
gastrointestinal bleeding, under treatment.  Thus, the Board 
finds the symptomatology sufficient to warrant a 10 percent 
evaluation under this code.  See 38 C.F.R. § 4.7.

The May 1998 endoscopy and VA examination reports also 
indicate an active duodenal ulcer.  The endoscopy report 
indicated a small duodenal ulcer of the duodenal bulb was 
located on the superior wall.  Associated findings included 
no active bleeding, a round shape, a gray-white base, a 
smooth surfaced base, surrounding edema, and diffuse mucosal 
erythema involving the duodenal bulb and duodenum.

Duodenal ulcers are rated in accordance with 38 C.F.R. 
§ 4.114, DC 7305.  That codes provides that a severe 
condition, with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health, warrants a 60 
percent evaluation.  A moderately severe condition, with less 
than severe symptoms but with impairment of health manifested 
by anemia and weight loss, or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year, warrants a 40 percent evaluation.  A 
moderate condition, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations, 
warrants a 20 percent evaluation.  A mild condition, with 
recurring symptoms once or twice yearly, warrants a 10 
percent evaluation.

The medical evidence of complaints of or treatment for the 
duodenal ulcer do not indicate recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, but do indicate symptomatology approximating 
continuous moderate manifestations.  However, the overall 
degree of severity of the condition does not warrant 
elevation  to moderately severe status.  Accordingly, the 
Board finds the evidence warrants a 20 percent evaluation 
under DC 7305.  38 C.F.R. § 4.7.

III.  A left knee condition

A May 1980 inservice medical report indicates an arthrogram 
of the left knee had been accomplished.  The diagnosis was 
internal derangement, left knee, with osteochondritis 
dissecans.  A September 1980 VA X-ray report, however, 
revealed no bony abnormalities.

No medical treatment reports concerning the right knee have 
been presented in connection with this increased evaluation 
claim.




During a May 1998 VA examination the veteran complained of 
recurrent pain in the left knee, particularly with weather 
changes, swelling, and difficulty kneeling, squatting, and 
ambulating stairs.  He reported no history of locking or 
instability, and no medication for his knee.  Upon physical 
examination a normal gait and posture were found, his knee 
appeared normal, and full range of motion was found.  The 
veteran did not complain of pain with active or passive 
motion, nor tenderness to patellar compression.  No synovial 
thickening was found, and normal tracking of the patella was 
found, with mild subpatellar crepitus.  Good musculature 
development and strength was found.  X-rays revealed severe 
osteoarthritic changes of the medial compartment of the knee 
joint, marginal osteoarthritic changes of the patellofemoral 
joint, and synovial chondromatosis, but vascular 
calcification could not be excluded.  The impressions were 
symptomatic knee with chondromalacia, rule out X-ray changes; 
functional loss secondary to pain is mild; degenerative 
arthritis on X-ray.

The RO has rated the veteran's current left knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under 
that code, slight subluxation or lateral instability is rated 
10 percent, whereas moderate and severe subluxation or 
lateral instability are rated 20 and 30 percent, 
respectively.  The most recent VA examination, however, 
revealed no subluxation or instability of the left knee.  
There is no medical evidence of frequent locking of the knee 
(38 C.F.R. § 4.71a, DC 5258).

There is X-ray evidence to show that the veteran has severe 
degenerative arthritis of the left knee.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5003.  
The Court held, in the case of Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), that "painful motion of a major 
joint ... caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating, per 
joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion."  See also 38 C.F.R. 
§ 4.59.  Further, 

as stated by the VA's Office of the General Counsel in a 1997 
Precedent Opinion, a claimant who has both arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  As the plain terms of those 
Codes suggest that they apply to different disabilities or at 
least to different manifestations of the same disability, 
"... the evaluation of knee dysfunction under both codes 
would not amount to pyramiding under section 4.14".  
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97); 62 Fed.Reg. 63604 
(1997).

The most recent clinical data do not confirm that the veteran 
has limitation of motion due to pain, incoordination or any 
other symptom so as to support a higher rating under the 
cited legal authority.  The 1998 range of motion studies 
showed full painless motion actively and passively.   
38 C.F.R. § 4.45 provides that the factors of disability 
regarding joints reside in reduction of their normal 
excursion of movements in different planes.  Inquiry will be 
directed to considerations of less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Here, the VA physician who 
performed the May 1998 compensation examination indicated 
that the range of motion was normal.  The pain apparently 
occurs with ambulation, stair climbing or cold temperatures.  
Since there is no medical evidence of current instability or 
subluxation of the left knee and no evidence of significant 
limitation of motion, the Board is unable to conclude that 
the symptomatology equates to more than that warranting a 10 
percent evaluation.

Hence, the preponderance of the evidence is against an 
increased evaluation for a left knee condition.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, supra.



III.  Osteochondritis, right knee

A September 1980 VA X-ray report revealed osteochondritis 
dissecans in the medial condyle of the right femur.  A 
November 1980 RO decision granted service connection for 
osteochondritis, right knee.

The veteran's current right knee symptomatology is identical 
at this time with the left knee, as noted above.  Thus, the 
analysis of the criteria for rating that disability is also 
identical to the left knee, noted above.

Accordingly, the preponderance of the evidence is against an 
increased evaluation for osteochondritis, right knee.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, supra.

IV.  Conclusion

The Board notes the representative's contention, in the 
October 1998 substantive appeal, that the RO failed to 
fulfill the statutory duty to assist the veteran with his 
claim.  The Board finds no merit to that contention, however, 
as the veteran was provided a VA examination to determine the 
current severity of all disabilities on appeal, and no 
medical evidence has been presented conflicting with the 
findings of that examination.




ORDER

An increased evaluation for postoperative right inguinal 
hernia, currently evaluated as 10 percent disabling, is 
denied.

A 20 percent evaluation for gastritis with duodenal ulcer is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

An increased evaluation for a left knee condition, currently 
evaluated as 10 percent disabling, is denied.

An increased evaluation for osteochondritis, right knee, 
currently evaluated as 10 percent disabling, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

